UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of August 7, 2008, 6,233,185 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30, December 31, 2008 2007 Assets Cash and due from banks: Non-interest bearing $ 24,830 $ 28,737 Interest bearing 14,598 136 Federal funds sold 13,700 2,250 Cash and cash equivalents 53,128 31,123 Investment securities: Available-for-sale, at fair value 166,701 184,033 Held-to-maturity, at amortized cost (estimated fair value of $611 and $1,194 at June 30, 2008 and December 31, 2007, respectively) 598 1,178 Loans held for sale 6,277 1,974 Loans 740,044 746,187 Less allowance for loan losses (6,173 ) (6,118 ) Net loans 733,871 740,069 Interest receivable 6,544 8,309 Other real estate owned 1,773 524 Premises and equipment, net 15,093 15,520 Goodwill, net 17,363 17,363 Intangible assets, net 3,945 4,327 Other assets 14,561 11,918 Total assets $ 1,019,854 $ 1,016,338 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 121,877 $ 124,486 Interest bearing 674,115 646,097 Total deposits 795,992 770,583 Securities sold under agreements to repurchase 55,518 68,300 Interest payable 2,733 2,264 Other borrowings 59,250 67,250 Junior subordinated debentures 20,620 20,620 Other liabilities 5,375 6,869 Total liabilities 939,488 935,886 Stockholders’ Equity Common stock, $4 par value; authorized 18,000,000 shares; issued 7,230,218 shares in 2008 and 7,135,113 shares in 2007 28,921 28,540 Additional paid-in capital 24,936 23,308 Retained earnings 54,327 49,895 Deferred compensation 2,694 2,568 Accumulated other comprehensive income (loss) (1,766 ) 1,096 Less treasury stock at cost, 998,288 shares in 2008 and 858,396 shares in 2007 (28,746 ) (24,955 ) Total stockholders’ equity 80,366 80,452 Total liabilities and stockholders’ equity $ 1,019,854 $ 1,016,338 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Interest income: Interest and fees on loans $ 11,944 $ 12,422 $ 24,298 $ 24,594 Interest on investment securities 2,121 2,212 4,243 4,481 Interest on federal funds sold 93 62 251 143 Interest on deposits with other financial institutions 126 4 279 8 Total interest income 14,284 14,700 29,071 29,226 Interest expense: Interest on deposits 4,326 5,402 9,176 10,692 Interest on securities sold under agreements to repurchase 196 592 564 1,169 Interest on other borrowings 634 658 1,335 1,245 Interest on subordinated debentures 326 388 692 783 Total interest expense 5,482 7,040 11,767 13,889 Net interest income 8,802 7,660 17,304 15,337 Provision for loan losses 868 209 1,059 395 Net interest income after provision for loan losses 7,934 7,451 16,245 14,942 Other income: Trust revenues 661 618 1,405 1,335 Brokerage commissions 221 140 320 252 Insurance commissions 420 427 1,129 1,126 Service charges 1,396 1,444 2,717 2,714 Securities gains, net 70 17 221 156 Mortgage banking revenue, net 135 133 243 254 Other 1,175 767 2,013 1,541 Total other income 4,078 3,546 8,048 7,378 Other expense: Salaries and employee benefits 4,314 4,008 8,438 8,084 Net occupancy and equipment expense 1,231 1,197 2,466 2,414 Net other real estate owned expense 84 29 158 48 Amortization of intangible assets 191 216 382 433 Stationery and supplies 138 138 281 283 Legal and professional 337 380 816 854 Marketing and promotion 115 63 291 269 Other 1,518 1,323 2,881 2,500 Total other expense 7,928 7,354 15,713 14,885 Income before income taxes 4,084 3,643 8,580 7,435 Income taxes 1,390 1,236 2,964 2,434 Net income $ 2,694 $ 2,407 $ 5,616 $ 5,001 Per share data: Basic earnings per share $ 0.43 $ 0.38 $ 0.90 $ 0.78 Diluted earnings per share $ 0.42 $ 0.37 $ 0.88 $ 0.77 Cash dividends per share $ 0.19 $ 0.19 $ 0.19 $ 0.19 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, (In thousands) 2008 2007 Cash flows from operating activities: Net income $ 5,616 $ 5,001 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,059 395 Depreciation, amortization and accretion, net 1,088 907 Stock-based compensation expense 30 26 Gains on sale of securities, net (221 ) (156 ) (Gains) losses on sale of other real property owned, net 135 (16 ) Loss on write down of fixed assets 132 - Gains on sale of loans held for sale, net (271 ) (294 ) Origination of loans held for sale (28,046 ) (26,212 ) Proceeds from sale of loans held for sale 24,014 26,923 (Increase) decrease in other assets (572 ) 903 Increase in other liabilities 191 71 Net cash provided by operating activities 3,155 7,548 Cash flows from investing activities: Proceeds from sales of securities available-for-sale - 9,043 Proceeds from maturities of securities available-for-sale 73,418 24,284 Proceeds from maturities of securities held-to-maturity 580 125 Purchases of securities available-for-sale (60,460 ) (35,433 ) Net (increase) decrease in loans 5,139 (8,765 ) Purchases of premises and equipment (377 ) (429 ) Proceeds from sales of other real property owned 341 923 Net cash provided by (used in) investing activities 18,641 (10,252 ) Cash flows from financing activities: Net increase (decrease) in deposits 25,409 (4,421 ) Decrease in federal funds purchased - (3,300 ) Decrease in repurchase agreements (12,782 ) (21,173 ) Proceeds from short term FHLB advances - 34,000 Repayment of short term FHLB advances (10,000 ) (21,000 ) Proceeds from long term FHLB advances - 15,000 Proceeds from long term debt 5,000 6,000 Repayment of long term debt (3,000 ) (500 ) Proceeds from issuance of common stock 800 592 Purchase of treasury stock (3,665 ) (3,484 ) Dividends paid on common stock (1,553 ) (1,512 ) Net cash provided by financing activities 209 202 Increase (decrease) in cash and cash equivalents 22,005 (2,502 ) Cash and cash equivalents at beginning of period 31,123 21,836 Cash and cash equivalents at end of period $ 53,128 $ 19,334 Six months ended June 30, 2008 2008 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 11,298 $ 13,827 Income taxes 4,022 2,653 Supplemental disclosures of noncash investing and financing activities Loans transferred to other real estate owned 1,506 53 Dividends reinvested in common stock 824 791 Net tax benefit related to option and deferred compensation plans 335 556 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Consolidated Financial Statements (unaudited) Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and the following wholly-owned subsidiaries: Mid-Illinois Data Services, Inc. (“MIDS”), The Checkley Agency, Inc. (“Checkley”), and First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended June 30, 2008 and 2007, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the June 30, 2008 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended June 30, 2008 are not necessarily indicative of the results expected for the year ending December 31, 2008. The Company operates as a one-segment entity for financial reporting purposes. The 2007 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-K. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI
